NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                    FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 MARTIN RAFAEL DIAZ-AMEZCUA,                       No.   15-71040
 AKA Martin Diaz,
                                                   Agency No. A088-635-404
          Petitioner,

 v.                                                MEMORANDUM*

 JEFFERSON B. SESSIONS, III, Attorney
 General,

          Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 14, 2017**

Before:        GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Martin Rafael Diaz-Amezcua, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen based

on ineffective assistance of counsel, where Diaz-Amezcua failed to show that his

prior counsel’s performance was deficient. See Mohammed, 400 at 793 (to prevail

on an ineffective assistance of counsel claim, a petitioner must demonstrate that

counsel failed to perform with sufficient competence and that he was prejudiced by

counsel’s performance); Torres-Chavez v. Holder, 567 F.3d 1096, 1102 (9th Cir.

2009) (counsel’s tactical decision was not ineffective assistance of counsel).

Contrary to Diaz-Amezcua’s contention, the BIA did not rely on unsupported

conjecture or make an adverse credibility determination.

      The BIA did not abuse its discretion in denying Diaz-Amezcua’s motion to

reopen to apply for new relief as untimely, where it was filed more than two years

after his final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Diaz-Amezcua

failed to establish changed country condition in Mexico to qualify for the

regulatory exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii).

      Because these determinations are dispositive, the BIA did not err by not

reaching the merits of Diaz-Amezcua’s claims for adjustment of status and asylum

and related relief. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004)

(courts and agencies are not required to reach non-dispositive issues). For the


                                          2                                      15-71040
same reason, we do not reach these claims.

      PETITION FOR REVIEW DENIED.




                                        3    15-71040